Filed 6/23/21 In re Alyssa G. CA2/7
   NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS

California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions
not certified for publication or ordered published, except as specified by rule 8.1115(b). This opinion
has not been certified for publication or ordered published for purposes of rule 8.1115.


IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
           SECOND APPELLATE DISTRICT
                  DIVISION SEVEN

 In re ALYSSA G., A Person Coming                                    B306721
 Under the Juvenile Court Law.
                                                                     (Los Angeles County
                                                                     Super. Ct. No. 20CCJP03419)
 LOS ANGELES COUNTY
 DEPARTMENT OF CHILDREN
 AND FAMILY SERVICES,

           Plaintiff and Respondent,

           v.

 CAROLINA G.,

           Defendant and Appellant.


      APPEAL from an order of the Superior Court of Los
Angeles County, Martha A. Matthews, Judge. Affirmed.
      Benjamin Ekenes, under appointment by the Court of
Appeal, for Defendant and Appellant.
      Rodrigo Castro-Silva, County Counsel, Kim Nemoy,
Assistant County Counsel, and Tracey Dodds, Principal Deputy
County Counsel, for Plaintiff and Respondent.
                       INTRODUCTION

       Carolina G. appeals from the juvenile court’s disposition
order removing her 16-year-old daughter Alyssa G. from her
custody. Carolina contends substantial evidence did not support
the court’s finding under Welfare and Institutions Code section
361, subdivision (c)(1),1 that there were no reasonable means to
protect Alyssa other than removal. Carolina also contends the
juvenile court erred by failing to state the facts supporting its
finding the Los Angeles County Department of Children and
Family Services made reasonable efforts to prevent removal and
by failing to consider alternatives to removal. We affirm.

      FACTUAL AND PROCEDURAL BACKGROUND

      A.     Alyssa Runs Away from Home and Reports Abuse; the
             Department Investigates
       On June 17, 2020 Alyssa ran away from home after
Carolina pushed her in the car during an argument. Carolina
was “extremely angry” and, while she was driving, hit herself in
the face and said to Alyssa, “‘You see what you made me do? You
make me want to kill myself.’” Alyssa reported the abuse to her
father, Derek S., who contacted the Los Angeles County Sheriff’s
Department, which in turn contacted the Department. Alyssa
told a Department social worker she was “tired of the ongoing
physical and emotional abuse” by Carolina. Alyssa said Carolina
“hits her all the time when angry or upset.” Alyssa reported a
May 31, 2020 incident where Carolina hit her in the face, near
her right eye, causing redness and swelling. Alyssa stated, “‘My

1     Undesignated statutory references are to the Welfare and
Institutions Code.




                                2
mother has hit me before. This time was different. I did not feel
safe.’” Alyssa also reported that Carolina was “unstable” and
“unpredictable” and that Carolina exhibited behavior that caused
Alyssa to be “concerned for her safety,” such as gluing closed the
windows in their home, removing Alyssa’s bedroom door, and
transferring “thousands of dollars” to Alyssa’s bank account and
telling her, “‘Here is the money in case I have a heart attack or
die.’” Alyssa said Carolina frequently called her derogatory
names, such as “‘whore,’” “‘slut,’” “‘disgrace,’” and “‘bitch,’” and
said she was going to disown Alyssa. Alyssa told the social
worker she “is afraid” of Carolina and “no longer wants to live in
her mother’s home.”
       Suzanne G., Alyssa’s maternal grandmother, corroborated
Alyssa’s account of Carolina’s abuse. Suzanne told the social
worker she witnessed Carolina hitting Alyssa, and she described
a relatively recent incident where Carolina hit Alyssa “several
times with a closed fist on different parts of her body.” Suzanne
reported that Carolina had also physically and verbally abused
her. Suzanne said Alyssa told her about the incident where
Carolina hit her in the face and about the more recent incident
where Carolina hit herself in the face while she was driving, later
poked herself in the eye, and said she wanted die. Suzanne told
the social worker that there was a history of schizophrenia and
bipolar disorder in her family and that she believed Carolina had
schizophrenia and was paranoid. Suzanne said Carolina hears
voices of people talking about her, sees “things” that are not
there, and gets on the floor and hits her forehead when she is
angry or irritated. Suzanne stated Carolina has said that she
was related to the President and that her father, who died more
than 20 years ago, was working undercover for the President.
       In his interview with the social worker, Derek said Alyssa
told him three weeks ago Carolina had hit her in the face. Derek




                                 3
did not report the incident because, according to him, when he
calls the police, “things turn[ ] against him and he gets arrested.”
Derek also stated Alyssa told him Carolina “gets physical with
her all the time over nothing.”
       Carolina denied the allegations of physical and emotional
abuse. Carolina told the social worker that she has sole legal and
physical custody of Alyssa and that she and Alyssa have a
“‘fantastic relationship.’” Carolina stated Alyssa was merely
“‘acting up a little bit,’” and Carolina blamed the pandemic for
Alyssa’s frustrations. Carolina admitted that she had slapped
Alyssa two weeks before the interview with the social worker, but
explained that she had not allowed Alyssa to go out because
“there was a lot of looting going on” with “the protests” and that,
when Alyssa “kept taunting her,” Carolina “slapped her on the
face once.” Carolina denied she had any mental illness or
experienced auditory or visual hallucinations. She explained she
glued “some of the windows” in her home closed to prevent other
people, including Derek, from breaking in. Carolina summed up
Alyssa’s allegations as “‘just one disagreement.’”

      B.     The Department Files a Petition Under Section 300,
             Subdivisions (a) and (b), and the Court Detains
             Alyssa
       On June 24, 2020 the Department filed a petition under
section 300, subdivision (a), alleging Carolina physically abused
Alyssa, which endangered Alyssa’s physical health and safety
and placed her at risk of serious physical harm. The Department
also alleged, under section 300, subdivision (b), that Carolina’s
physical abuse of Alyssa, Derek’s failure to protect Alyssa from
that abuse, and Carolina’s “mental and emotional problems,
including paranoia, suicidal ideation, visual hallucinations and
auditory hallucinations,” endangered Alyssa’s physical health




                                 4
and safety and placed her at risk of serious physical harm.2 At
the detention hearing, Carolina denied the Department’s
allegations. The juvenile court detained Alyssa and placed her
with Suzanne. The court ordered the Department to provide
Carolina referrals for mental health assessment and treatment.

      C.     The Department Investigates Further
      In a follow-up interview, Alyssa reported Carolina had
physically abused her for five years, approximately three times a
week. On one occasion, Carolina pinched Alyssa’s nose so hard
that “she could not breathe,” and on another Carolina yanked
Alyssa’s ear “‘really hard.’” Alyssa stated her grandmother
Suzanne cannot stop Carolina from physically abusing her
because Carolina also physically abuses Suzanne. Suzanne has
called law enforcement in the past but, according to Alyssa, law
enforcement “‘does nothing.’”
      Carolina told the social worker she did not understand why
Alyssa would make these allegations of abuse. Carolina
continued to deny she abused Alyssa and said she slapped Alyssa
only once to “‘wake her up’” because Alyssa wanted to go out
during the protests and looting. Carolina also said the allegation
she had mental illness was “‘100% false.’” Carolina gave the
Department a mental health report, prepared shortly after the
detention hearing, that stated the assessor did not find evidence
“that would suggest [Carolina] has any chronic history of mood
disturbance or behavior-related impairments.” The Department


2     The Department subsequently amended the petition to add
a count against Derek under section 300, subdivision (b), alleging
that Derek’s history of substance abuse and extensive criminal
record endangered Alyssa and placed her at risk of serious
physical harm. Derek is not a party to this appeal.




                                5
argued the report was based exclusively on Carolina’s statements
and did not consider any information from the Department,
Alyssa, or Suzanne regarding Carolina’s “erratic and violent
behaviors.”
       In its report for the jurisdiction and disposition hearing,
the Department stated the “case issues that brought the family to
the attention of the Court and the Department have yet to be
addressed.” The Department recommended the court order
family reunification services, a psychiatric evaluation under
Evidence Code section 730,3 a parenting program, and individual
counseling to address mental health, anger management, and
child safety issues.

      D.    The Juvenile Court Asserts Jurisdiction and Removes
            Alyssa from Carolina
      At the July 16, 2020 combined jurisdiction and disposition
hearing, Carolina testified that she completed 26 sessions of a
parenting course and that she learned to adapt her discipline
methods to what works best for Alyssa. Carolina denied that she


3      Evidence Code section 730 provides in pertinent part:
“When it appears to the court . . . that expert evidence is or may
be required by the court or by any party to the action, the court
. . . may appoint one or more experts to investigate, to render a
report as may be ordered by the court, and to testify as an expert
at the trial of the action.” (See In re Alexandria P. (2016)
1 Cal.App.5th 331, 344, fn. 9.) “Frequently after a finding of
jurisdiction a parent may be ordered to undergo an evaluation to
determine if the parent is mentally disabled and if reunification
services are likely to prevent continued abuse and neglect.”
(Laurie S. v. Superior Court (1994) 26 Cal.App.4th 195, 201.)
“The psychological evaluation is an ‘information-gathering tool.’”
(Id. at p. 202.)




                                6
hit, spit on, or demeaned Alyssa and stated that she only called
Alyssa “positives names” like “beautiful” and “honey.” Carolina
denied she ever hit herself or poked herself in the eye. Carolina
did admit she slapped Alyssa once, “not to cause bodily injury or
harm,” but because Alyssa “started mouthing off” when Carolina
caught her sneaking out of the house during the protests.
Carolina stated that, in retrospect, “it wasn’t the correct way to
parent [Alyssa] because she didn’t take it well.” Carolina
explained that “it was [her] attempt at that time to . . . prevent
[Alyssa] from going outside.” When asked about the allegations
of abuse, Carolina declared, “Everything that was written in that
detention [report] is fictitious.”
       The juvenile court found credible Alyssa’s statements that
Carolina abused her and declared Alyssa a dependent of the court
under section 300, subdivision (b).4 The court concluded it
appeared Carolina “may not be fully aware of her own mental
health condition and the behavior that that condition has
sometimes caused her to engage in.” Referring to Carolina’s
assertion that none of the events alleged in the petition “ever
happened” and that Carolina only slapped Alyssa once “due to a
concern about her safety,” the court stated, “I simply do not find
that credible.”
       For disposition, Carolina argued that Alyssa “thrived” in
Carolina’s care and that, because Alyssa was “old enough to make
reports to law enforcement . . . and social workers, . . . custody
won’t jeopardize her safety and well-being.” Carolina agreed to
continue with her parenting program and participate in
individual counseling, but objected to the Department’s


4     The court did not sustain the allegations in the petition
under section 300, subdivision (a), because it did not believe that
Carolina “intentionally abused [Alyssa].”




                                 7
recommendation of a psychiatric evaluation under Evidence Code
section 730 and to “taking all psychotropic medication.”
       The court acknowledged Carolina’s request that the court
release Alyssa to her “with services in place,” but found the
Department met its burden to prove that removal was necessary
to protect Alyssa. The court explained Carolina “simply denies
the conduct that has caused this court to take jurisdiction, and
it’s very difficult to solve a problem unless you recognize that the
problem exists. It’s hard to see how [Alyssa] could be kept safe
from behavior that [Carolina] doesn’t admit that she ever
engage[d] in, such as physically hitting and saying verbally
abusive things to [Alyssa].” The court found that Alyssa was “at
serious risk of dangers to her health and well-being” and that
“the only way to protect her [was] to remove her from [Carolina’s]
custody.”5 The court ordered Carolina to submit to a psychiatric
evaluation under Evidence Code section 730 and to have her
visits with Alyssa monitored. Carolina timely appealed.

                          DISCUSSION

      A.    Substantial Evidence Supported the Order Removing
            Alyssa from Carolina

           1.    Applicable Law and Standard of Review
      “Under section 361, subdivision (c)(1) children may not be
removed from their home ‘unless the juvenile court finds clear
and convincing evidence’ of a substantial danger to the children’s


5     The court’s minute order stated the Department “made
reasonable efforts to prevent removal” and that “there [were] no
reasonable means by which [Alyssa’s] physical health [could] be
protected, without removing [her] from the home.”




                                 8
physical health, safety, protection, or physical or emotional well-
being ‘and there are no reasonable means’ for protecting the
children other than removal from their home. The statute ‘is
clear and specific: Even though children may be dependents of
the juvenile court, they shall not be removed from the home in
which they are residing at the time of the petition unless there is
clear and convincing evidence of a substantial danger to the
child’s physical health, safety, protection, or physical or
emotional well-being and there are no “reasonable means” by
which the child can be protected without removal.’” (In re
Ashly F. (2014) 225 Cal.App.4th 803, 809; see § 361, subd. (c)(1);
In re I.R. (2021) 61 Cal.App.5th 510, 520; In re V.L. (2020)
54 Cal.App.5th 147, 154; In re D.P. (2020) 44 Cal.App.5th 1058,
1065.)
       “‘A removal order is proper if it is based on proof of
(1) parental inability to provide proper care for the minor and
(2) potential detriment to the minor if he or she remains with the
parent.’ [Citations.] It is not required that the parent be
dangerous or that the child have been harmed before removal is
appropriate. [Citation.] ‘The focus of the statute is on averting
harm to the child.’” (In re D.D. (2019) 32 Cal.App.5th 985, 996.)
“‘“The court may consider a parent’s past conduct as well as
present circumstances.”’” (In re A.F. (2016) 3 Cal.App.5th 283,
292; see In re I.R., supra, 61 Cal.App.5th at p. 520.)
       “In general, when presented with a challenge to the
sufficiency of the evidence associated with a finding requiring
clear and convincing evidence, the court must determine whether
the record, viewed as a whole, contains substantial evidence from
which a reasonable trier of fact could have made the finding of
high probability demanded by this standard of proof.”
(Conservatorship of O.B. (2020) 9 Cal.5th 989, 1005; see In re I.R.,
supra, 61 Cal.App.5th at pp. 520-521 [“‘On appeal from a




                                 9
dispositional order removing a child from a parent we apply the
substantial evidence standard of review, keeping in mind that the
trial court was required to make its order based on the higher
standard of clear and convincing evidence.’”]; In re V.L., supra,
54 Cal.App.5th at p. 154 [“‘“Clear and convincing” evidence
requires a finding of high probability.’”].)
       “In conducting its review, the court must view the record in
the light most favorable to the prevailing party below and give
appropriate deference to how the trier of fact may have evaluated
the credibility of witnesses, resolved conflicts in the evidence, and
drawn reasonable inferences from the evidence.”
(Conservatorship of O.B., supra, 9 Cal.5th at pp. 1011-1012; see
In re G.C. (2020) 48 Cal.App.5th 257, 265 [“[a]ll evidentiary
conflicts are resolved in favor of the respondent”].) “‘“We do not
reweigh the evidence or exercise independent judgment, but
merely determine if there are sufficient facts to support the
findings of the trial court.”’” (In re I.J. (2013) 56 Cal.4th 766,
773; accord, In re Nathan E. (2021) 61 Cal.App.5th 114, 123.)
“The ultimate test is whether it is reasonable for a trier of fact to
make the ruling in question in light of the whole record.” (In re
I.R., supra, 61 Cal.App.5th at p. 521, internal quotation marks
omitted.)

            2.     Substantial Evidence Supported the Juvenile
                   Court’s Finding There Were No Reasonable
                   Means To Protect Alyssa Other Than Removal
      Carolina contends that “[s]ubstantial evidence does not
support the juvenile court’s finding there were no reasonable
means to protect Alyssa without removing her from [Carolina’s]
home” because “there were, in fact, reasonable means to prevent
removal.” Substantial evidence, however, supported the juvenile
court’s finding that removal was the “only way” to protect Alyssa.




                                 10
       The court believed Alyssa’s account of the ongoing abuse
she suffered from Carolina, and we defer to that credibility
determination. (Conservatorship of O.B., supra, 9 Cal.5th at
pp. 1011-1012; see In re R.T. (2017) 3 Cal.5th 622, 633 [“‘issues of
fact and credibility are the province of the trial court’”].) Instead
of accepting responsibility for her conduct, Carolina consistently
denied she ever hurt Alyssa and attempted to minimize the
pervasive abuse she inflicted on her daughter by characterizing it
as a one-time slap in the face, purportedly to keep Alyssa safe
from protesters and rioters. Carolina’s parenting classes also did
not appear to have made much of an impact. After 26 sessions,
Carolina concluded that slapping Alyssa was not the correct way
to parent her because Alyssa “did not take it well,” not because
her disciplinary method harmed Alyssa.
       As the juvenile court found, Carolina’s unwillingness or
inability to acknowledge she had abused Alyssa for five years left
the court with no choice but to remove Alyssa from Carolina’s
custody to keep her safe.6 Given Carolina’s lack of awareness and
remorse, there were no reasonable means other than removal to
protect Alyssa. (See In re Cole C. (2009) 174 Cal.App.4th 900,
918 [“the evidence supports the court’s finding that no reasonable
means to protect [the child] were available without removing
[him] from [his father’s] custody” where the child “would not be
safe . . . until [the father] acknowledged the inappropriate nature
of his parenting techniques and disciplinary methods”]; see also

6     Carolina points out she “did at least partially admit
wrongdoing; she admitted she hit Alyssa on May 31,” 2020. Not
really. On May 31, 2020 Carolina hit Alyssa in the face.
Carolina admitted to a different incident that Alyssa did not even
mention: slapping Alyssa on June 14, 2020. Carolina’s blanket
denial of “everything” alleged against her undermined any
admission of “wrongdoing.”




                                 11
In re V.L., supra, 54 Cal.App.5th at pp. 156-157 [“there were no
reasonable means to protect [the children] without removal from
[their] father’s physical custody” because the “inference from [the
father’s] denial [of domestic violence] is that he is less likely to
change his behavior in the future”]; In re A.F., supra,
3 Cal.App.5th at p. 293 [“[i]n light of [the] mother’s failure to
recognize the risks to which she was exposing the minor, there
was no reason to believe the conditions would not persist should
the minor remain in her home”]; In re John M. (2012)
212 Cal.App.4th 1117, 1127 [mother’s failure to acknowledge her
actions endangered her child supported the juvenile court’s
finding he could not safely remain in her custody]; In re
Gabriel K. (2012) 203 Cal.App.4th 188, 197 [“[o]ne cannot correct
a problem one fails to acknowledge”]; cf. In re A.E. (2014)
228 Cal.App.4th 820, 826 [“the risk to [the child] of future abuse
[was] low” because her father “expressed remorse and [was]
committed to learning better discipline methods”]; In re Ashly F.,
supra, 225 Cal.App.4th at p. 810 [given the mother’s expression
of remorse and her enrollment in a parenting class, “[a]mple
evidence existed of ‘reasonable means’ to protect [the children] in
their home”].)
       Carolina argues the assertion of jurisdiction “was, itself, a
reasonable alternative to removal.” Carolina maintains that,
given Alyssa’s maturity, she “could call for help in the event of
any future physical alternations with [Carolina].” That Alyssa
may have had the ability to seek help if Carolina lost her temper
again would not protect Alyssa from the first blow. (See In re
Cole C., supra, 174 Cal.App.4th at p. 918 [“[o]ne of the goals of
dependency is to protect a child before harm takes place”]; see
also In re V.L., supra, 54 Cal.App.5th at pp. 157-158 [“the issue is
not whether te minors can report domestic violence after it




                                12
happened,” but rather “whether there is a risk that they will be
injured while any future domestic violence is occurring”].)
       Carolina asserts that Alyssa would have been safe under a
“plan of strict supervision.” As discussed, however, no amount of
supervision could have assured Alyssa’s safety in Carolina’s
custody. Carolina had not addressed the underlying issues that
placed Alyssa at risk—her inability to accept she had abused
Alyssa, her failure to understand why Alyssa would accuse her of
abuse, and her refusal to take responsibility for years of wrongful
conduct. Thus, for example, a court order prohibiting Carolina
from using corporal punishment would not have been effective.
As the juvenile court recognized, Alyssa could not be protected
from behavior that Carolina denied ever occurred. Unannounced
visits to the home from the social worker would have been even
less effective; the most recent incident of physical abuse occurred
in a car while Carolina was driving. (See In re A.F., supra,
3 Cal.App.5th at p. 293 [“[u]nannounced visits can only assess
the situation . . . at the time of the visit”].)

      B.     Any Error in the Court’s Failure To Comply with
             Section 361, Subdivision (e), Was Harmless
       Carolina contends the juvenile court erred by failing to
state the facts that supported its finding the Department made
reasonable efforts to prevent removal. To the extent Carolina did
not forfeit this argument by failing to raise it at the disposition
hearing,7 it is meritless.


7     See In re S.B. (2004) 32 Cal.4th 1287, 1293 [“a reviewing
court ordinarily will not consider a challenge to a ruling if an
objection could have been but was not made in the trial court,”
and “[d]ependency matters are not exempt from this rule”]; In re




                                13
       “To aid the court in determining whether ‘reasonable
means’ exist for protecting the children, short of removing them
from their home, the California Rules of Court require [the
Department] to submit a social study which ‘must include’ among
other things: ‘A discussion of the reasonable efforts made to
prevent or eliminate removal.’” (In re Ashly F., supra,
225 Cal.App.4th at p. 809; see Cal. Rules of Court,
rule 5.690(a)(1)(B)(i).) In turn, the juvenile court must “make a
determination as to whether reasonable efforts were made to
prevent or to eliminate the need for removal of the minor from
his or her home. . . . The court shall state the facts on which the
decision to remove the minor is based.” (§ 361, subd. (e); see In re
V.L., supra, 54 Cal.App.5th at p. 154; In re D.P., supra,
44 Cal.App.5th at p. 1065.)
       In its report prepared for the combined jurisdiction and
disposition hearing, under the heading “Reasonable Efforts,” the
Department listed the services it provided in this case:
“Emergency Response Services as to the current allegations,”
referrals for Alyssa to undergo medical and mental health
evaluations, family interviews about “the current allegations,”
and case plan development. Although the court’s minute order
stated the Department made “reasonable efforts” to prevent
removal, the court did not discuss the facts that supported this
finding, such as whether the services the Department provided
were effective. This was error. (See In re Ashly F., supra,
225 Cal.App.4th at p. 810 [juvenile court erred in failing to “‘state
the facts’” supporting its conclusion the child protective agency


Daniel B. (2014) 231 Cal.App.4th 663, 672 [same]; In re E.A.
(2012) 209 Cal.App.4th 787, 791 [father forfeited his argument
the court failed to make an express finding by failing to raise the
issue in the juvenile court].




                                 14
made reasonable efforts to prevent and eliminate the need for
removal].)
       The juvenile court’s error, however, was harmless. “[W]hen
a juvenile court fails to make the factual findings required under
section 361, subdivision (e), its removal order is subject to the
constitutional mandate that no judgment shall be set aside
‘unless, after an examination of the entire cause, including the
evidence, the [appellate] court shall be of the opinion that the
error complained of has resulted in a miscarriage of justice.’
[Citations.] Under this mandate, a ‘miscarriage of justice’ will be
declared only when the appellate court, after examining the
entire case, is of the opinion that ‘“it is reasonably probable that a
result more favorable to the appealing party would have been
reached in the absence of the error.”’” (In re D.P., supra,
44 Cal.App.5th at p. 1068; see In re V.L., supra, 54 Cal.App.5th at
p. 159.)
       The Department reasonably provided referrals for Carolina
to seek mental health evaluation and treatment, interviewed the
relevant people to investigate the veracity and scope of the abuse
allegations, and arranged for Carolina to have monitored
visitation with Alyssa. (See In re H.E. (2008) 169 Cal.App.4th
710, 725 [“reasonable efforts . . . need only be reasonable under
the circumstances, not perfect”].) Carolina does not specify what
more the Department should have done. Thus, had the juvenile
court complied with section 361, subdivision (e), and stated the
facts that supported its finding the Department made reasonable
efforts to prevent removing Alyssa, it is not reasonably probable
the court would have made a contrary finding. (See In re
Diamond H. (2000) 82 Cal.App.4th 1127, 1137 [“[a]lthough the
court did not state a factual basis for its removal order, any error
is harmless because it is not reasonably probable such findings, if
made, would have been in favor of continued parental custody”],




                                 15
disapproved on another ground in Renee J. v. Superior Court
(2001) 26 Cal.4th 735, 748, fn. 6; In re Jason L. (1990)
222 Cal.App.3d 1206, 1219 [had the juvenile court made the
findings required under section 361, “it undoubtedly would have
made findings adverse to [the father]” because “no reasonable
effort could be made by [the agency] to protect [the minor] if he
remained in [the father’s] custody”]; cf. In re D.P., supra,
44 Cal.App.5th at p. 1069 [“it is reasonably probable that, had
the juvenile court reflected upon and stated the facts as required
under section 361, it would have found [the child] was reasonably
protected under the restraining order, and removing him from
[his] mother’s physical custody was unnecessary to ensure his
safe return home”].)

      C.     The Court Did Not Fail To Consider Less Drastic
             Alternatives to Removing Alyssa
       Carolina asserts the juvenile court failed to consider less
drastic alternatives to removing Alyssa from her custody (see In
re Hailey T. (2012) 212 Cal.App.4th 139, 148; In re Basilio T.
(1992) 4 Cal.App.4th 155, 171), but the record does not support
that assertion. In finding there were no reasonable means to
protect Alyssa, the court necessarily considered but rejected
Carolina’s argument at the hearing Alyssa could remain safe in
her custody “with services in place” because she had the maturity
to report any further instances of abuse. (See In re Diamond H.,
supra, 82 Cal.App.4th at p. 1137.) As discussed, unannounced
visits or court orders prohibiting corporal punishment would not
have protected Alyssa. The court’s comment, “it’s hard to see how
[Alyssa] could be kept safe,” confirms the court considered
alternative means to protect Alyssa, but ultimately concluded
that any alternative to removal would be insufficient.




                                16
                        DISPOSITION

      The disposition order removing Alyssa from Carolina’s
physical custody is affirmed.




                 SEGAL, J.



  We concur:




                 PERLUSS, P. J.




                 FEUER, J.




                               17